             Case 4:20-cv-10916-TSH Document 21 Filed 05/15/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


ADAMS SQUARE BAPTIST CHURCH
and PASTOR KRISTOPHER CASEY,

        Plaintiffs                                    CIVIL ACTION NO. 4:20-cv-10916

        v.

GOVERNOR CHARLES D. BAKER, in his
official capacity; EDWARD M.
AUGUSTUS, JR., in his official capacity; and
STEVEN M. SARGENT, in his official
capacity,

        Defendants



     JOINT MOTION TO CONTINUE HEARING ON PLAINTIFFS’ EMERGENCY
               MOTION FOR TEMPORARY RESTRAING ORDER
              AND STIPULATIONS REGARDING ENFORCEMENT


        The Plaintiffs and the Defendants in this case (the “Parties”) jointly move th is Court to

continue for one week the Hearing on Plaintiffs’ Motion for Temporary Restraining Order

presently scheduled for today, Friday, May 15, 2020 at 3:00 p.m. As grounds for their Motion,

the Parties state as follows:

        1. Plaintiffs Adam Square Baptist Church and Pastor Kristopher Casey filed the instant

action on May 13, 2020 against the Governor of the Commonwealth of Massachusetts (the

“Governor”), the City Manager of Worcester, Massachusetts and the Chief of Police of the

Worcester Police Department (the last two, collectively, the “Worcester Defendants”) alleging

that “ COVID-19 Order No. 13 ,” issued by the Governor on March 23, 2020 (hereinafter the
          Case 4:20-cv-10916-TSH Document 21 Filed 05/15/20 Page 2 of 5



“ Order No. 13 ”) facially or as applied, violates the Constitutional rights of Plaintiffs under the

First and Fourteenth Amendments to the U.S. Constitution.


        2. Plaintiffs also filed an Emergency Motion for Temporary Restraining Order pursuant

to Rule 65(b) of the Federal Rules of Civil Procedure (the “Plaintiffs’ TRO Motion”) for a

temporary restraining order and/or preliminary injunction against further enforcement actions

being taken by Defendants against Plaintiffs.

        3. This Court entered an Order on May 14, 2020 regarding service on the Defendants and

scheduling a hearing on Plaintiffs’ TRO Motion for today, Friday, May 15, 2020 at 3:00 p.m.

The Defendants have been informally served and the Parties have been in ongoing discussions

about the case.

        4. The Parties: i) have come to an agreement regarding the enforcement of Order No. 13,

that protects the Plaintiffs as provided in the Stipulations listed below; ii) acknowledge that the

Governor will be issuing a further Executive Order relative to Covid -19 (the “New Covid

Order”) on Monday, May 18, 2020 that will amend the existing executive order scheme in ways

relevant to the issues in the case.

        5. The Parties respectfully submit that a hearing today and a ruling on the Plaintiffs’

TRO Motion in a situation in which Order No. 13 will be shortly superseded by the New Covid

Order, and where the New Covid Order has not been seen or reviewed by the Parties or the

Court, is not in the interests of judicial economy, especially where the Plaintiffs are protected in

the meantime against enforcement actions. A continuance of today’s hearing on will allow the

Parties to review the New Covid Order and address the Plaintiffs’ TRO Motion in a timely and

orderly fashion that will be most helpful to this Court in addressing the issues in the case.




                                                  2
           Case 4:20-cv-10916-TSH Document 21 Filed 05/15/20 Page 3 of 5




                                            STIPULATIONS

       The Worcester Defendants agree and stipulate that they shall refrain, and shall instruct

the local Board of Health to refrain, from giving Notices of Violation, filing criminal complaints,

levying fines, making arrests, threatening arrests, prosecuting criminal charges or otherwise

enforcing or taking any enforcement action under the Order No. 13 against the Plaintiffs until the

earlier of: i) the supersession or rescission of Order No. 13 ; or ii) a ruling on the merits of the

Plaintiffs’ TRO Motion.

       The Governor agrees and stipulates that the Department of Public Health will not give

any Notice of Violation or otherwise enforce or take any enforcement action under Order No. 13

against the Plaintiffs until the earlier of: i) the supersession or rescission of Order No. 13 as

applied to places of worship; or ii) a ruling on the merits of the Plaintiffs’ TRO Motion.



       WHEREFORE, Plaintiffs and Defendants respectfully ask the Court to grant this Motion

and continue the Hearing on the Plaintiffs’ TRO for one (1) week to Friday, May 22, 2020 at

3:00 pm.




                                                 3
        Case 4:20-cv-10916-TSH Document 21 Filed 05/15/20 Page 4 of 5



Dated: May 15, 2020                       Respectfully submitted,

                                          ADAMS SQUARE BAPTIST CHURCH
                                          and PASTOR KRISTOPHER CASEY

                                          By their attorneys,

                                          s/ Carl F. Schmitt
                                          Carl F. Schmitt (BBO # 564988)
                                          SCHMITT & D ILLON
                                          233 Main Street
                                          Lancaster, MA 01523
                                          Telephone: 978 -368-7500
                                          Email: cschmitt@sdslawyers.com

                                          and

                                          David C. Gibbs, Jr.
                                          Seth J. Kraus
                                          Jonathan D. Gibbs
                                          GIBBS & ASSOCIATES L AW F IRM, LLC
                                          6398 Thornberry Ct.
                                          Mason, Ohio 45040
                                          Telephone: (513) 234-5545
                                          Email: dgibbs@gibbs-lawfirm.co m
                                                  skraus@gibbs-lawfirm.com
                                                  jgibbs@gibbs-lawfirm.com


                                          EDWARD M. AUGUSTUS, JR.,
                                          AND
                                          STEVEN M. SARGENT


                                          By their attorney,

                                          s/ Wendy L. Quinn
                                          Wendy L. Quinn (BBO # 653954)
                                          Assistant City Solicitor
                                          City of Worcester Law Dept.
                                          City Hall, Room 301
                                          455 Main Street
                                          Worcester, MA 01608
                                          Telephone: (508) 799-1161
                                          Email: QuinnWL@worcesterma.gov




                                      4
Case 4:20-cv-10916-TSH Document 21 Filed 05/15/20 Page 5 of 5




                                  CHARLES D. BAKER

                                  By his attorneys,

                                  s/ Amy Spector
                                  Amy Spector (BBO No. 557611)
                                  Assistant Attorney General
                                  Office of Attorney General Maura Healey
                                  One Ashburton Place
                                  Boston, Massachusetts 02108
                                  Telepho ne: (617) 963-2076
                                   Email: amy.spector@mass.gov


                                  s/ Kimberly A. Parr
                                  Kimberly A. Parr (BBO No. 679806)
                                  Assistant Attorney General
                                  Administrative Law Division
                                  Office of Attorney General Maura Healey
                                  One Ashburton Place
                                  Boston, MA 02108
                                  Telephone: (617) 963-2489
                                  Email: Kimberly.Parr@mass.gov




                              5
